Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 provides for the use of the tape layup inspection system for fabricating a portion of an aircraft, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claim 24 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3 – 9, 11 – 17 and 19 - 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2014/0124120) in view of Walton (US 2007/0280501).
With regards to claim 1, Pham discloses a method for performing a tape layup inspection (Abstract) comprising:
Heating a surface of a laminate (paragraph 23)
Laying up lanes of tape onto the surface of the laminate (paragraphs 19, 20 and 34)
Heating the lanes of tape (paragraph 25)
Generating thermographic images of the lanes of tape as applied to the laminate (paragraph 24)
Analyzing contrast within thermographic images to identify regions having different temperatures (paragraph 26)
Pham fails to explicitly disclose that the method comprises generating thermographic images of the surface and categorizing a type of debris within a region based upon at least one of a size of the region, a shape of the region or a difference in temperature between the region and other regions.
Walton discloses a method for inspecting a workpiece (Abstract), similar to Pham, where Walton discloses that the method comprises generating thermographic images of the surface (paragraphs 28, 32 and 33) and categorizing a type of debris within a region based upon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated thermographic images of the surface and categorized a type of debris within a region based upon at least one of a size of the region, a shape of the region or a difference in temperature between the region and other regions, as suggested by Walton, in Pham’s method. The rationale being that, as stated by Walton, it provides systems and method for inspecting a workpiece to increase the reliability and accuracy of the inspection of the workpiece as well as to increase the quality of a workpiece, the production rate and inspection efficiency, as well as reduce the overall cost of the manufacturing and inspection processes (paragraph 6).
With regards to claim 3, the teachings of Pham and Walton are presented above. Additionally Walton teaches that the categories of debris are selected from the group consisting of pills of fiber at the tape, liquids, particles and a backing for the tape (paragraphs 32 and 33).
With regards to claim 4, the teachings of Pham and Walton are presented above. Additionally Walton teaches that the method comprises determining a location of the debris (paragraph 33) comprising determining a position of an infrared camera at a time when the thermographic image was generated (paragraphs 33 – 35), determining a coordinate of a region as depicted within the thermographic image (paragraphs 33 – 35) and determining a location at the laminate corresponding with the region based on the position of the infrared camera and the coordinate of the region (paragraphs 33 – 35).
With regards to claim 5, the teachings of Pham and Walton are presented above. Additionally Walton teaches that analyzing contrast within thermographic images comprises reviewing the thermographic images of the surface of the laminate to identify debris covered by at least one layer of the tape (paragraphs 33 – 35) and reviewing the thermographic images of the lanes of tape as applied to the laminate to identify debris at a surface of the lanes of tape (paragraphs 33 – 35).
With regards to claim 6, the teachings of Pham and Walton are presented above. Additionally Pham teaches that the tape comprises a fiber reinforced material (paragraph 2).
With regards to claim 7, the teachings of Pham and Walton are presented above. Additionally Pham teaches that the tape layup machine is an automated fiber placement (paragraph 19).
With regards to claim 8, the teachings of Pham and Walton are presented above. Additionally Walton teaches that a portion of an aircraft is assembled (paragraph 21).
With regards to claims 9 and 11 – 16, the teachings of Pham and Walton are presented above. Additionally Pham teaches a non-transitory computer readable medium embodying programmed instructions (paragraph 34).
With regards to claims 17 and 19 – 22, Pham discloses a tape layup inspection system (Abstract) comprising:
A head of a tape layup machine (paragraph 19) comprising:
A tape dispenser that lay up lanes of tape onto a surface of a laminate (paragraph 19)
A heating element disposed upstream of the tape dispenser that applies heat to the surface prior to laying up the lanes (paragraph 22)
An infrared camera disposed upstream of the tape dispensers that generates thermographic images of the surface of the laminate (paragraph 26)
A heating element disposed downstream of the tape dispensers that applies heat to the lanes after laying up the lanes (paragraph 25)
An infrared camera disposed downstream of the tape dispensers that generates thermographic images of the lanes of tape as applied of the laminate (paragraphs 25 and 26)
A controller that acquires thermographic images from the infrared cameras and analyzes contrast within thermographic images to identify regions having different temperatures (paragraph 28)
Pham fails to explicitly disclose that the controller is capable of categorizing a type of debris within a region based upon at least one of a size of the region, a shape of the region or a difference in temperature between the region and other regions.
Walton discloses a method for inspecting a workpiece (Abstract), similar to Pham, where Walton discloses that the method comprises categorizing a type of debris within a region based upon at least one of a size of the region, a shape of the region or a difference in temperature between the region and other regions (paragraphs 32 and 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a controller be capable of categorizing a type of debris within a region based upon at least one of a size of the region, a shape of the region or a 
With regards to claims 19 – 21, the teachings of Pham and Walton are presented above. Additionally, the system as disclosed by Pham and modified by Walton would indicate that any controller used in the field of endeavor is capable of being programmed to perform the functions as disclosed in the claims.
With regards to claim 22, the teachings of Pham and Walton are presented above. Additionally Pham teaches that the tape comprises a fiber reinforced material (paragraph 2).
With regards to claim 23, the teachings of Pham and Walton are presented above. Additionally Pham teaches that the tape layup machine is an automated fiber placement (paragraph 19).

Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2014/0124120) in view of Walton (US 2007/0280501) as applied to claims 1, 9 and 17 above, and further in view of Chen et al ("Converting the infrared thermal image into temperature field for detection the defects inside materials," Proc. SPIE 8759, Eighth International Symposium on Precision Engineering Measurement and Instrumentation, 87594L (31 January 2013); https://doi.org/10.1117/12.2015771).
With regards to claims 2, 10 and 18, the teachings of Pham and Walton are presented above. Additionally Pham teaches that pixel values within the thermographic images correspond with temperatures (as seen in Figure 5, paragraphs 29 and 31) comprising identifying regions that have different temperatures, based on differences between values of neighboring pixels (paragraphs 31 and 32). 
Pham and Walton fail to explicitly disclose assigning neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions.
Chen discloses a method of converting gray level represented infrared thermal image into temperature field (Abstract), in the same field of endeavor as Pham and Walton, where Chen discloses assigning neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions (as seen in Figures 3 – 5, first and second paragraphs page 87594L-4).
It would have been obvious to one of ordinary skills in the art before the effective filing date to have assigned neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions, as suggested by Chen, in Pham and Walton’s method and apparatus. The rationale being that, as stated by Chen, it allows to detect defects inside materials to be detected at one time yet an interface is required to transfer the infrared image into temperature field for further evaluation (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                         
                                                                                                                                                                                                  /MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746